United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3933
                                     ___________

Sokhna Kane,                              *
                                          *
            Petitioner,                   *
                                          * Petition for Review of
      v.                                  * an Order of the Board
                                          * of Immigration Appeals.
Eric H. Holder, Jr., Attorney             *
General of the United States,             * [UNPUBLISHED]
                                          *
            Respondent.                   *
                                     ___________

                                Submitted: August 13, 2010
                                   Filed: August 25, 2010
                                    ___________

Before WOLLMAN, MELLOY and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Mauritanian citizen Sokhna Kane petitions for review of an order of the Board
of Immigration Appeals (BIA) that affirmed an immigration judge’s denial of her
motion to reopen. After careful review, we conclude that the BIA acted within its
discretion. See Clifton v. Holder, 598 F.3d 486, 490-91 (8th Cir. 2010) (standard of
review); Tamenut v. Mukasey, 521 F.3d 1000, 1001, 1004-05 (8th Cir. 2008) (en
banc) (per curiam) (reopening sua sponte); Ghasemimehr v. Gonzales, 427 F.3d 1160,
1162 (8th Cir. 2005) (per curiam) (untimeliness); Hernandez-Moran v. Gonzales, 408
F.3d 496, 499-500 (8th Cir. 2005) (equitable tolling). Accordingly, we deny the
petition for review.
                        ______________________________